         Case 3:03-cr-00011-DHB Document 81 Filed 06/02/20 Page 1 of 4


                                                                          U.S.rj!3TitefCOURT
                         IN THE UNITED STATES DISTRICT COURT
                                                                               AUGUSTA DiV.
                        FOR THE SOUTHERN DISTRICT OF
                                                                                     O     PJ5 O. OO
                                                                                     c.          O’
                                       DUBLIN DIVISION



                                                                       CLERK^   Uicdci
UNITED STATES OF AMERICA                                                    SO. DiST. 0!^
                                                 *-


        V.                                                  CR 303-011
                                                 *


                                                 'k
ANTONIO      W.   SMITH




                                          ORDER




        In the present circumstance of the COVID-19 pandemic, inmates

of federal prison facilities are understandably concerned.                                        Some


inmates are choosing to file motions with the Court for immediate

release      or    to     accelerate     their        placement   on   home     confinement.

Defendant         Antonio    W.   Smith   has    filed     such    a   motion.             The    only

provision by which a federal court can modify an imposed sentence

is 18 U.S.C. § 3582(c).

        Section         3582(c) (1)(A),      commonly           referred        to         as         the

\\                                //

     compassionate release             provision, provides a           narrow path for a

                    w                                                                 ft
defendant in            extraordinary and compelling circumstances                         to leave


prison early.            Prior to the First Step Act, only the Director of

the      Bureau      of     Prisons      ("BOP")        could     bring    a     motion               for

compassionate release under this statute.                       However, Section 603(b)

of the First Step Act amended § 3582(c)(1) (A) to permit a defendant

to bring a motion for compassionate release after either exhausting
      Case 3:03-cr-00011-DHB Document 81 Filed 06/02/20 Page 2 of 4



administrative rights to appeal the BOP's failure to bring such a

motion    or   the    passage       of    thirty         days   from      the   defendant's

unanswered request to the warden for such relief.                               18   U.S.C.   §


3582(c) (1) (A).      Here, Defendant has neither averred nor provided

evidence that he           has complied with this process.                      Accordingly,

Defendant's motion is premature and must be denied.

     Moreover, the Court is constrained to follow the applicable

policy    statements         issued       by       the    United      States     Sentencing

Commission     in    consideration        of       compassionate       release.        See    18


U.S.C. § 3582(c)(1)(A).             The existing policy statement.                   U.S.S.G.


§   1B1.13,    provides          that    in     addition        to    the    existence        of

extraordinary        and    compelling         reasons.     the      defendant       must    not


present   a    danger       to   the     safety      of   any     other     person    or     the


community.     Application Note 1 lists three specific examples of

extraordinary and compelling reasons to consider reduction of a

defendant's sentence under § 3582(c)(1)(A): (1) a serious medical


condition; 1 (2) advanced age; and (3) family circumstances. Id.



1 Defendant states that he suffers from hypertension, a tumor in
his thyroid, nerve damage in his lower lumbar, and is pre-diabetic.
However, the Sentencing Commission has clarified that a "serious
physical or medical condition" "substantially diminishes the
ability of the     defendant to    provide  self-care   within   the
environment of a correctional facility and [is one]   from which  he
or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).
Here, Defendant has failed to satisfy his burden to show he is
entitled to compassionate release because he has presented no
evidence that his ailments, even in aggregation, qualify him as
having  a  serious  medical condition.    Moreover,  Defendant's
generalized concerns about COVID-19 are insufficient to uniquely

                                               2
       Case 3:03-cr-00011-DHB Document 81 Filed 06/02/20 Page 3 of 4



n.l(A)- (C) .     Defendant has not met the specific criteria for any

of these categories.              The application note also provides a catch-
                      \\

all   category:            As   determined by        the Director        of the Bureau         of

Prisons, there exists in the defendant's case an extraordinary and
                                                                                        //

compelling      reason          other    than,       or    in    combination    with.         the


aforementioned         three      categories.             Id.   n.l(D)   (emphasis   added).

The   Court     has    not      been    made    aware       that   the   BOP   Director       has


sanctioned Defendant's early release.                           In short, the Court would


deny Defendant's motion for compassionate release on the merits

because he does not meet the specific examples of extraordinary

and   compelling           reasons      and    the    Director      of   the   BOP   has      not

determined that circumstances outside of these examples exist to

afford him relief.2




position him to be so adversely affected by COVID-19 that his
release is warranted.     The Court particularly notes that UPS
McCreary in Pine Knot, Kentucky, currently has no confirmed cases
of COVID-19 in its inmate population. See www.bop.gov/coronavirus
(last visited on June 1, 2020).

2
      The Court notes that Defendant has cited cases that have held
that district courts may now consider whether extraordinary and
compelling reasons for compassionate release exist outside of the
three enumerated            reasons listed in             U.S.S.G. § 1B1.13 n.l.             This
Court, however, believes that the policy statement of the United
States Sentencing Commission remains an appropriate and valid
statement of policy, which this Court must follow.    See 28 U.S.C.
§ 944(t).   Indeed, § 3582(c)(1)(A) as amended by the First Step
Act of 2018 still requires courts to abide by policy statements
issued by the Sentencing Commission. See 18 U.S.C. § 3582(c) (1) (A).
Accordingly, this Court will not consider circumstances outside of
the specific examples of extraordinary and compelling reasons to
afford relief.    Accord, e.g., United States v. Lynn, 2019 WL
3805349, at *4 (S.D. Ala. Aug. 12, 2019) ("If the policy statement

                                                 3
         Case 3:03-cr-00011-DHB Document 81 Filed 06/02/20 Page 4 of 4



         Finally, to the extent that Defendant wishes to challenge the

legality of his conviction and sentence by raising an argument

that his prior convictions may no longer be used to enhance his

sentence, he must file a petition for habeas relief under 28 U.S.C.

§ 2255.


         Upon the foregoing. Defendant Antonio W. Smith's motion for

compassionate release (doc. no. 80) is hereby DENIEI^

         ORDER ENTERED at Augusta, Georgia, this ^               ay of June,

2020 .




                                           UNITED STATE2 DISTRICT        JUDG




needs tweaking in light of Section 603(b) [of the First Step Act],
that tweaking must be accomplished by the [Sentencing] Commission,
not by the courts."); United States v. Johns, 2019 WL 2646663 (D.
Ariz. June 28, 2019); United States v. Gross, 2019 WL 2437463 (E.D.
Wash. June 11, 2019); United States v. Heromin, 2019 WL 2411311
(M.D. Fla. June 7, 2019); United States v. Willis, 2019 WL 2403192
(D.N.M. June 7, 2019); United States v. Shields, 2019 WL 2359231
(N.D. Calif. June 4, 2019) (stating that there is no "authority
for the proposition that the Court may disregard guidance provided
by the Sentencing Commission where it appears that such guidance
has not kept pace with statutory amendments").


                                       4
